Citation Nr: 1017806	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for seborrheic 
dermatitis. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right leg 
hematoma. 

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an increased evaluation for migraine 
headaches, evaluated as 10 percent disabling prior to 
December 23, 2008, and evaluated as 50 percent disabling 
thereafter.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In March 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


REMAND

The Board notes at the outset that the Veteran was not sent a 
supplemental statement of the case after additional evidence 
was associated with the claims file concerning his claim for 
an increased rating for his migraine headaches.  He has not 
waived his right to have this evidence initially considered 
by the originating agency.


The Board is also of the opinion that further development is 
required to comply with VA's duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In this case, the Veteran has alleged psychiatric care during 
service during which he was hypnotized.  The Board notes in 
this regard that the Veteran's service treatment records are 
incomplete; as indicated in an August 1974 rating decision.  
Thus, the RO/AMC should request such records from official 
sources.

The Board notes that a March 2007 letter indicates that a 
private psychologist has diagnosed the Veteran with PTSD as 
due to his experiences in Vietnam.  A February 2010 letter 
from the same private psychologist indicates that the 
Veteran's PTSD is related to a classified incident in 
Thailand.  However, the Board notes that the Veteran has not 
relayed stressors specific enough to be corroborated through 
official sources.  The Veteran should once again be requested 
to submit a stressor statement with dates of the indicated 
events within a two month timeframe.  If the Veteran submits 
stressor(s) which are specific enough to allow for 
corroboration, the RO/AMC should attempt to verify the 
stressor(s) through official sources.  If, and only if, the 
Veteran's claimed stressor is verified through official 
sources or otherwise considered corroborated, the RO/AMC 
should schedule the Veteran for a VA psychiatric examination 
to determine whether the Veteran has PTSD as a result of a 
verified or corroborated stressor.  

The Board notes that the Veteran testified during his March 
2010 hearing that there were outstanding VA treatment records 
from the Philadelphia VA Medical Center (VAMC) which must be 
procured to further his claims.  Thus, treatment records from 
the Philadelphia VAMC and ongoing medical records from the 
East Orange VAMC should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The Board notes that the Veteran maintained in his hearing 
testimony that he was unemployable due to his service-
connected migraine headaches.  In May 2009, the U.S. Court of 
Appeals for Veterans Claims held that a request for a TDIU, 
whether expressly raised by a Veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).  Thus, this issue must be remanded for further 
development by originating agency. 

In a February 2007 letter, the RO informed the Veteran 
generally of the evidence needed regarding the claim to 
reopen a claim for service connection for a right leg 
hematoma; however, the RO did not inform him of the specific 
evidence needed to satisfy the element or elements of the 
claim that were the basis for the prior denial (a current 
diagnosis of a disability associated with the right leg and a 
relation to service).  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  On remand, the Veteran should be so notified. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided all 
required notice in response to his claim 
to reopen the claim for service connection 
for a right leg hematoma.  The notice 
should address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection for a right leg hematoma, that 
were found insufficient in the previous 
denials, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

2.  The Veteran should also be provided 
appropriate notice in response to the 
claim of entitlement to a TDIU.  

3.  The RO or the AMC should request the 
Veteran's service treatment records from 
official sources and document any attempts 
at obtaining such records.

4.  The RO or the AMC should obtain and 
associate with the claims file any 
pertinent records adequately identified by 
the Veteran, including any ongoing medical 
records from the East Orange VAMC and any 
past and current records from the 
Philadelphia VAMC.

5.  The RO or the AMC should ask the 
Veteran to provide specific information 
concerning his purported stressor(s) with 
approximate dates within a two month time 
period.  If sufficient information is 
provided, the RO or the AMC should attempt 
to verify the stressor(s) for which he 
provides the requisite information.

6.  If, and only if, the RO or the AMC 
verifies the in-service stressor or 
obtains sufficient corroborating evidence 
of any of his claimed stressors, the 
Veteran should be scheduled for a VA 
examination to determine if a diagnosis of 
PTSD is warranted based on the 
verified/corroborated stressor.  Any 
indicated studies should be performed, and 
the claims folder must be made available 
to and reviewed by the examiner.   

A diagnosis of PTSD based on one or more 
verified stressors should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
a diagnosis of PTSD.

7.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.  In 
particular, the RO or the AMC should 
determine if further development is 
required before the Veteran's claim for a 
TDIU is decided.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and the representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


